IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 99-41241
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JESUS JAVIER VEGA-OLVERA,
                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-201-1
                      --------------------
                          June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jesus

Vega-Olvera has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).       Vega-

Olvera has not filed a timely response.   Vega-Olvera has moved

for an extension of time in which to file his response.    He

asserts that he seeks to challenge the district court’s finding

that he had been convicted of an aggravated felony.    We have

considered that point and additional pleadings are not needed.

Vega-Olvera’s motion for an extension is DENIED as unnecessary.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.   The motion for leave to withdraw is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41241
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.